DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The pre-amendment of 9/10/22 is received and entered. Claims 1-26 are amended and new claims 27-36 are new. Claims 1-36 are pending. 
	An oath to the assignment of the application and signed by all inventors was received 9/28/22. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 26 of U.S. Patent No. 11,388,945 in view of Kim (U.S. 2011/0167544). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-10, 26, 27 is encompassed by the claims 1-10 of ‘945, except for the limitation to the headband “adapted to be coupled to an exterior surface of a helmet.”  Note that this limitation is interpreted in light of the specification, with “coupled to” understood as an orientation of the headband as wrapped around and contacting an exterior surface of a helmet. Kim teaches that it is known in the art to provide a face protector 22 with a headband 12 adapted to be coupled to an exterior surface of a helmet, as in par.30 “Means for engagement to the helmet 14 is provided by a band 12 adapted for stretched and biased engagement around a helmet 14 or the user’s head.” Coupling the headband to an exterior surface of a helmet is expected to provide an option to the wearer for providing head protection as well as facial protection. For claim 27, the claimed headband may be coupled to an exterior surface of a helmet used for any type of activity, including those set forth in the claim, as the helmet is recited functionally.  For claim 28, the headband may be coupled to the exterior surface of the helmet to include an air gap as this is a functional limitation and the headband of the ‘945 reference may be coupled to the exterior surface of the helmet to include an air gap to provide airflow. For claim 29, the ‘945 reference teaches a compression elastic strap such that the headband is secured to the helmet via the compression of the compression strap wrapped around the exterior surface of the helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ‘945 such that the headband is adapted to be coupled to an exterior surface of a helmet, including a helmet used in any of the activities as in claim 27 such as spelunking and climbing, as Kim teaches that it is known in the art to provide a headband having a function of coupling to an exterior surface of a helmet such that a wearer has an option of removably coupling the headband to the helmet when head protection is desired. 
Claims 11-14 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of U.S. Patent No. 11,388,945 in view of Mangan (U.S. 6,381,750). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 11-14 is encompassed by the claims 11-14 of ‘945, except for the limitations “A method for using” in the preamble of the claim, and “attaching the compression strap to an exterior surface of a helmet.” (claim 11) and “the step of attaching the compression strap to the exterior surface of the helmet comprises the step of placing said compression strap around the exterior surface of the helmet.” (claim 14).  As noted above, the limitation “attaching the compression strap to an exterior surface of a helmet” is interpreted as placing the strap on/around the exterior surface of the helmet. Each method step of claims 11-14 is disclosed in the ‘945 reference such that the preamble limitation “A method for using a face shield” is considered as obvious in that the claim limitations necessarily result in a method for using a face shield. Mangan teaches a face shield 22 including a compression strap 34,38 placed around and attached to an exterior surface of body 506 of a helmet 500 (col.3, lines 40-50) such that the helmet protects the wearer’s head while retaining the face shield in position in front of a wearer’s face using the elastic compression tension provided by the strap. For claim 31, the claimed headband may be coupled to an exterior surface of a helmet used for any type of activity, including those set forth in the claim, as the helmet is recited functionally. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ‘945 reference to include steps of using by attaching the compression strap to an exterior surface of a helmet and placing the compression strap around the exterior surface of the helmet, as Mangan teaches these steps of using a face shield are known in the art for protecting the wearer’s head and face. 
Claims 15-25, 32, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-25 of U.S. Patent No. 11,388,945 in view of Kim ‘544. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 15-25, 32, and 33 is encompassed by the claims 15-25 of ‘945, except for the limitation to the headband “adapted to be coupled to an exterior surface of a helmet.” and claims 32 and 33. Kim teaches that it is known in the art to provide a face protector 22 with a headband 12 adapted to be coupled to an exterior surface of a helmet, as in par.30 “Means for engagement to the helmet 14 is provided by a band 12 adapted for stretched and biased engagement around a helmet 14 or the user’s head.” Coupling the headband to an exterior surface of a helmet is expected to provide an option to the wearer for providing head protection as well as facial protection. For claim 32, the claimed headband may be coupled to an exterior surface of a helmet used for any type of activity, including those set forth in the claim, as the helmet is defined functionally. For claims 34-36, an air gap may be located between the transparent face covering and the exterior surface of the helmet upon attachment of the headband to the helmet’s exterior surface as the headband can be manipulated as desired to form said air gap and the air gap may function to prevent fogging of glasses or optical gear worn by a user of the shield.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ‘945 such that the headband is adapted to be coupled to an exterior surface of a helmet, as Kim teaches that it is known in the art to provide a headband having a function of coupling to an exterior surface of a helmet such that a wearer has an option of removably coupling the headband to the helmet when head protection is desired. 
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,388,945 in view of Kim and Nix, Jr. (U.S. 4,884,296). The ‘945 reference doesn’t teach the transparent face covering comprises a flexible material. Nix, Jr. teaches a transparent face covering 12 comprising a flexible material (col.3, lines 4-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ‘945 reference such that the transparent face covering comprises a flexible material in that Nix teaches that it’s known in the art to form a transparent face covering from a flexible material for contouring in front of the wearer’s face. 
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. ‘945 in view of Kim and Nix, Jr. ‘296. The ‘945 reference doesn’t teach the transparent face covering comprises a flexible material. Nix, Jr. teaches a transparent face covering 12 comprising a flexible material (col.3, lines 4-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ‘945 reference such that the transparent face covering comprises a flexible material in that Nix teaches that it’s known in the art to form a transparent face covering from a flexible material for contouring in front of the wearer’s face.

Specification
The disclosure is objected to because of the following informalities: par.33- “splunking” should be revised to reflect the proper spelling “spelunking” as set forth in the claims.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 28 and 34-36 do not have antecedent basis in the specification.
Appropriate correction is required.

Claim Objections
Claims 14, 15, and 36 are objected to because of the following informalities:  
Claim 14, line 2: delete “step” and insert --strap--, 
Claim 15, line 17: delete “having” as a suggested revision for improving the claim.  
Claim 36, line 2: delete “an” and insert --a--,
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 35 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 35 recites “the air gap is located between the transparent face covering and the exterior surface of the helmet.”  However, there is no helmet and exterior surface of the helmet set forth as structural elements of the face shield in claim 15. Therefore, the scope of the claim is unclear and claim 35 should be revised to reflect the intended function of the limitation as follows: “the air gap adapted to be located between the transparent face covering and the exterior surface of the helmet”. 


Allowable Subject Matter
	There is no prior art applied to the claims at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732